By the Court.
The only objection which appears by the bill of exceptions to have been made at the trial was to the qualifications of the witness as an expert, (assuming the matter inquired of to be a subject on which the opinions of witnesses were admissible,) and his testimony on the preliminary examination warranted the presiding judge in deciding that he was so qualified. It does not appear that any of the questions admitted were inapplicable to the facts before the jury.

Exceptions overruled.